Citation Nr: 1816319	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for low back condition (previously claimed a spine condition).

2.  Entitlement to an increased rating for service-connected bilateral hearing loss, to include the propriety of a reduction from 20 percent to zero percent as of August 1, 2008. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, with subsequent United States Army Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2017, the Board remanded the current claims on appeal for further development.  The Board notes that the Veteran waived agency of original jurisdiction review of new evidence in January 2018 during the Board hearing.

The issues of entitlement to service connection for a low back condition and entitlement to an increased rating for service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO initially denied service connection for a spine condition in April 2005 and notified the Veteran of its decision; subsequently the Veteran did not file a notice of disagreement (NOD) or submit new evidence within one year of notification of the RO rating decision.

2.  The evidence received since the April 2005 decision relates to an unestablished fact necessary to substantiate the claims for entitlement to service connection for a low back condition and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 2005 RO decision denying service connection for a low back disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the last final denial on the issue of service connection for a low back condition is new and material; the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The aforementioned April 2005 rating decision was predicated on the absence of evidence showing a nexus between the current back condition and active military service.  During the January 2018 Board hearing, the Veteran testified that his low back disorder began during active service.  He reported that he was provided a profile because he was unable to march or stand, but the profile was never written down.  Such new contentions, when considering evidence previous of record, relate to unestablished facts necessary to reopen the previously denied claim of service connection and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The claim is thus reopened, and any existing deficiencies of notification and assistance to the Veteran will be addressed on remand.  


ORDER

New and material evidence having been received, the claim for service connection for a low back condition is reopened; to this extent only, the appeal is granted.





REMAND

The Veteran testified during the January 2018 Board hearing that he received medical treatment 1970 for his low back condition, approximately one year after separation from the active service.  The medical evidence of record does not contain such treatment records.  Therefore, the VA must attempt to obtain these records from the appropriate medical provider.   

The Veteran also testified during the January 2018 Board hearing that his hearing loss had worsened.  The Veteran was last afforded a VA audio examination June 2015, nearly three years ago.  A new VA examination is thus warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding medical providers from whom he has received treatment for his hearing loss and for his low back condition, specifically, medical records from 1970 referenced during the January 2018 Board hearing.  If any medical providers are identified, take all appropriate action to obtain those records.

2.  Afford the Veteran a new VA examination, with a qualified medical professional with experience in orthopedic disorders.  This examiner must review the entire claims file and interview the Veteran.  All testing deemed necessary must be performed by the examiner.  All clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability of the lower back is etiologically related to service.  In reaching the determination as to etiology, the examiner is requested to consider the Veteran's lay contentions.

3.  Also, schedule the Veteran for a VA audiology examination to determine the current nature and severity of his service-connected bilateral hearing loss.  This examiner must review the entire claims file and interview the Veteran.  All testing deemed necessary must be performed by the examiner.  All clinical findings should be reported in detail. 

The examination of hearing impairment should be conducted without the use of hearing aids.  The examiner is instructed to identify pure tone audiometric thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test should be administered to determine speech recognition ability.  The examiner must also describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.  All opinions must be supported by a rationale.

4.  After completion of the foregoing, the RO should again review the claims on appeal.  If the determination of either claim remains adverse, the RO must issue an updated supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


